Citation Nr: 0430157	
Decision Date: 11/12/04    Archive Date: 11/24/04

DOCKET NO.  04-12 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	John E. Howell, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The appellant had periods of active duty for training 
(ACDUTRA) and inactive duty training (INACDUTRA) with the 
Massachusetts Army National Guard (MARNG) from March 1983 to 
January 1988.  According to his official DD Form 214, 
however, he served on ACDUTRA with the National Guard from 
June 1983 to September 1983.  And his Army National Guard 
Retirement Credits Record indicates he had ACDUTRA from June 
1, 1983 to September 29, 1983, from June 7, 1984 to June 23, 
1984, from May 30, 1985 to June 15, 1985, and from May 21, 
1986 to June 7, 1986.

The claimant appealed to the Board of Veterans' Appeals (BVA 
or Board) from an April 2003 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire, which denied his petition to reopen his previously 
denied claim for service connection for diabetes mellitus.

The appellant's claim for service connection for diabetes 
mellitus was first considered and denied by the RO in 
February 1996, which the Board confirmed on appeal in an 
April 1998 decision.  See 38 U.S.C.A. § 7103(a) (West 2002); 
38 C.F.R. § 20.1104 (2004) (when the Board affirms a 
determination of the RO, that determination is subsumed by 
the final appellate decision).

The RO more recently readjudicated the claim on a de novo 
basis in June 2001 because the Veterans Claims Assistance Act 
(VCAA), which was passed on November 9, 2000, among other 
things, had eliminated the requirement of submitting a well-
grounded claim, and this was the RO's basis for initially 
denying the claim.  But even after readjudicating the claim, 
the RO confirmed its prior denial and notified the appellant 
of this in a letter sent later in June 2001.  
He did not timely appeal.



The appellant filed a petition to reopen his claim for 
diabetes mellitus in January 2003.  And although, as 
required, in the April 2003 decision at issue, the RO 
determined whether new and material evidence had been 
received to reopen this previously denied claim, so, too, 
must the Board make this threshold preliminary determination 
because this affects the Board's jurisdiction to reach 
the underlying claim and adjudicate the merits of it on a de 
novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  See also Jackson v. Principi, 265 F.3d 1366, 
1369 (Fed. Cir. 2001).

Unfortunately, before making this determination, further 
development of the evidence is required.  So, for the reasons 
discussed below, this claim is being remanded to the RO via 
the Appeals Management Center (AMC) in Washington, DC.  VA 
will notify you if further action is required on your part.


REMAND

As alluded to, on November 9, 2000, the President signed into 
law the VCAA.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (2004).  The implementing regulations are codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The VCAA 
potentially applies to all pending claims for VA benefits, 
and provides that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
his claim for benefits.  Changes potentially relevant to this 
particular claimant's appeal include the establishment of 
specific procedures for advising him and his attorney of 
information required to substantiate the claim, a broader VA 
obligation to obtain relevant records and advise them of the 
status of those efforts, and an enhanced requirement to 
provide a VA medical examination or obtain a medical opinion 
in cases where such a procedure is necessary to make a 
decision on the claim.



A preliminary review of the claims file does not indicate the 
appellant was properly advised of the changes brought about 
by the VCAA.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107.  
The Board is well aware that he was provided VCAA letters in 
March 2001 and more recently in February 2003, containing a 
brief explanation of VA's duty to assist and the evidence 
necessary to establish a claim for service connection (i.e., 
on the merits).  But the RO failed to properly inform him of 
the evidence needed to substantiate his petition to reopen - 
which, as mentioned, is the threshold preliminary 
determination.  Only if there is new and material evidence 
will the Board, in turn, reach a merits adjudication.  So 
where, as here, the initial VCAA notice was deficient for 
this important reason, another VCAA letter must be issued to 
correct this procedural due process problem before the Board 
can decide the case.  Cf. Huston v. Principi, 17 Vet. App. 
195 (2003).

Likewise, the RO failed to provide an adequate explanation of 
the VCAA, including notice to the appellant of his rights and 
responsibilities under this law and whose ultimate 
responsibility - his or VA's, it is in obtaining the 
supporting evidence.  And mere notification of the provisions 
of the VCAA, without a discussion of his rights and 
responsibilities, VA's responsibilities, 
and the necessary evidence to be obtained with regard to the 
specific issue before the Board, is insufficient to comply 
with the VCAA.  See Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).

As a consequence, the appellant's claim was certified to the 
Board without him being given appropriate notice of the 
evidence necessary to substantiate his claim, his rights and 
responsibilities under the VCAA, and VA's responsibilities 
under this law.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (failure by the BVA to enforce compliance with the 
requirements of 38 U.S.C.A. § 5103(a) for the VA to inform a 
claimant of the information or evidence necessary to 
substantiate a claim, as well as to inform a claimant of 
which evidence the VA will seek to provide and which evidence 
the claimant is to provide, is remandable error).  The Board 
cannot correct this procedural due process defect; rather, 
the RO must.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Review the claims file and ensure 
that all notification and development 
required by the VCAA is completed 
in accordance with 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002).  This 
includes written notice of the evidence, 
if any, the appellant is expected to 
provide in support of his petition to 
reopen his previously denied claim of 
entitlement to service connection for 
diabetes mellitus, and the evidence, if 
any, the RO will obtain for him.  Also 
advise him that he should submit any 
relevant evidence in his possession 
concerning this claim.  See 38 C.F.R. 
§ 3.159(b).  See also Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 
(2002). 

As well, the VCAA notice must apprise the 
appellant of the provisions of this law, 
specifically concerning his petition to 
reopen his previously denied claim of 
entitlement to service connection for 
diabetes mellitus.  The prior 
notifications, in the March 2001 and 
February 2003 letters, were insufficient.  
The VCAA notification also must apprise 
him of the kind of information and 
evidence needed from him, and what he 
could do to help his claim, as well as 
his and VA's responsibilities in 
obtaining evidence.  And he must be given 
an opportunity to supply additional 
information, evidence, and/or argument in 
response and to identify additional 
evidence for VA to obtain regarding his 
claim.  The RO should then obtain any 
referenced records and associate them 
with the other evidence in the claims 
file.

2.  Then readjudicate the appellant's 
petition to reopen his previously denied 
claim of entitlement to service 
connection for diabetes mellitus in light 
of any additional evidence obtained since 
issuance of the most recent supplemental 
statement of the case (SSOC) in April 
2004.  (Note:  this includes, in 
particular, the additional evidence 
submitted during the veteran's recent 
videoconference hearing in July 2004, and 
the additional statement and evidence 
from his attorney even more recently, in 
October 2004, concerning the spraying of 
Agent Orange at Fort Drum - where the 
appellant reportedly later served on 
ACDUTRA).  If the claim continues to be 
denied, send him and his attorney another 
SSOC and give them time to respond to it 
before returning the case to the Board 
for further appellate consideration.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The appellant is free to submit any additional evidence 
and/or argument he desires to have considered in connection 
with his current appeal.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  No action is required of him until he is 
notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




